                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

JAMES R. WASHINGTON,

        Plaintiff,
                                                  Case No. 18-cv-208-bbc
   v.

RENEE SCHUELER, TRISHA
ANDERSON and JAMIE GOHDE,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.




        /s/                                                9/10/2019
        Peter Oppeneer, Clerk of Court                     Date
